 


109 HR 5134 IH: To amend the Public Health Service Act to provide for the participation of physical therapists in the National Health Service Corps Loan Repayment Program, and for other purposes.
U.S. House of Representatives
2006-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5134 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2006 
Mrs. Emerson (for herself, Mr. Berry, Mr. Chandler, Mr. Brown of Ohio, Mr. Wilson of South Carolina, Mr. Kennedy of Rhode Island, Ms. Herseth, Mr. Moran of Virginia, Mr. Boozman, Mr. Walden of Oregon, Ms. Pryce of Ohio, Mr. Jones of North Carolina, Mr. Gutknecht, Mr. Pitts, Mr. Allen, Mr. Boren, Mr. Israel, Mr. Cardoza, Mr. Skelton, Mr. Cleaver, Ms. Eshoo, Mr. Pomeroy, Mr. Murtha, Ms. Kaptur, Mr. Schwarz of Michigan, Mrs. Capito, Mr. Osborne, Mr. Simpson, Mr. Renzi, Mr. Weller, Mr. Wamp, Mr. LaHood, Mrs. Cubin, Mr. Wicker, Mr. Sweeney, Mr. Capuano, Mr. Hulshof, Mr. Shimkus, Mr. Brady of Texas, Mr. Gilchrest, and Mrs. Capps) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Public Health Service Act to provide for the participation of physical therapists in the National Health Service Corps Loan Repayment Program, and for other purposes. 
 
 
1.National Health Service Corps; participation of physical therapists in loan repayment program 
(a)Mission of corps; definition of primary health servicesSection 331(a)(3)(D) of the Public Health Service Act (42 U.S.C. 254d(a)(3)(D)) is amended by striking or mental health, and inserting mental health, or physical therapy,. 
(b)Loan repayment programSection 338B of the Public Health Service Act (42 U.S.C. 254l–1) is amended— 
(1)in subsection (a)(1), by striking and physician assistants; and inserting physician assistants, and physical therapists;; and 
(2)in subsection (b)(1)— 
(A)in subparagraph (A), by inserting before the semicolon the following: , or have a doctoral or master’s degree in physical therapy; 
(B)in subparagraph (B), by inserting physical therapy, after mental health,; and 
(C)in subparagraph (C)(ii), by inserting physical therapy, after dentistry,. 
 
